DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 

Claim Objections

Claim 6 recites the limitation "the accommodating housing" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2019/0021582 A1) in view of Okamura (US 2018/0325364 A1) and further in view of Chen et al. (US 2006/0237223 A1).

Regarding claim 1, Shimizu discloses a microelectronic device (Fig. 5 element 100A and equivalent embodiments), comprising: 
an accommodating housing (Fig. 5 element 40) including an accommodating space therein (as shown in Fig. 5); 
a circuit board (Fig. 5 element 20A) disposed within the accommodating space (as shown in Fig. 5) and including: 
a first end surface (Fig. 5 element f3) facing a top end of the accommodating housing (as shown in Fig. 5) and including at least one first conductive contact (Fig. 5 element 23A); 
(as shown in Fig. 5 as the right hand extent of element 20A); 
a lateral side surface (Fig. 5 at reference character leader S3) formed between the first end surface and the second end surface (as shown in Fig. 5), and the lateral side surface being perpendicular to the first end surface and the second end surface (as shown in Fig. 5); and 
at least one receiving hole (as shown in Annotated Fig. 8) formed in the lateral side surface of the circuit board and being a half-open hole extending from the second end surface (as shown in Annotated Fig. 8), a surface of the at least one receiving hole including a second conductive contact (Fig. 6 element 24), 
at least one electronic component (Fig. 7 element 11) disposed on the first end surface and electrically connected to the at least one first conductive contact (as shown in Fig. 7 and discussed in Paragraphs [0033]-[0034]); and 
at least one conducting wire (Fig. 8 element 31) having one end disposed within the at least one receiving hole (as shown in Fig. 8).
Shimizu does not expressly disclose the second conductive contact passing through at least one internal power layer of the circuit board to be electrically connected to the first conductive contact; and the at least one conducting wire being electrically connected to the second conductive contact; wherein an inner layer of the circuit board includes at least two fixing flanges, and the at least two fixing flanges are integrated with the second conductive contact.
(Fig. 5 element 62) of a circuit board to be electrically connected with a second conductive contact.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to allow the second conductive contact to pass through at least one internal power layer of the circuit board to be electrically connected to the second conductive contact as taught by Chen in the device of Shimizu in order to minimize the electrical path length and provide a means of powering the circuit board, as is alluded to in Paragraph [0034] of the Shimizu reference through mention of vias connecting wirings on layers of the circuit board substrate, and as is a well-known practice in the art.
Okamura teaches at least one conducting wire disposed in a receiving hole being electrically connected to the second conductive contact (as discussed in Paragraph [0050]); and wherein an inner layer of the circuit board includes at least two fixing flanges (as shown in Okamura Fig. 8 wherein the second conductive contact is flared to create a fixing flange on either side of the wire), and the at least two fixing flanges are integrated with the second conductive contact (as shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to electrically connect the at least one conducting wire disposed in the receiving hole to the second conductive contact as taught by Okamura in the device of Shimizu in order to allow for signals and/or power to be passed between the wire and the component connected to the first conductive contact.  Further it would have been obvious to one of ordinary skill in the art before the effective filing date to include at 

Regarding claim 2, Shimizu in view of Chen and Okamura discloses the device as set forth in claim 1 above and further wherein the at least one receiving hole is a blind hole extending from the second end surface (as shown in Shimizu Fig. 8 wherein the receiving hole does not penetrate through the full thickness of the circuit board).


    PNG
    media_image1.png
    567
    556
    media_image1.png
    Greyscale


Regarding claim 3, Shimizu in view of Chen and Okamura discloses the device as set forth in claim 2 above and wherein the depth of the at least one receiving hole is not the full thickness of the circuit board.
Shimizu does not expressly disclose wherein a range of a depth of the at least one receiving hole is 1/2 to 4/5 of a thickness of the circuit board, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions .  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the depth of the receiving hole to within the range of ½ to 4/5 the thickness of the circuit board, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  And one of ordinary skill in the art at the time the invention was filed would have been motivated to increase the depth of the at least one receiving hole in order to increase the connection strength of the wiring (as described as desirable in Okamura Paragraph [0064]).

Regarding claim 5, Shimizu in view of Chen and Okamura discloses the device as set forth in claim 1 above.
Shimizu does not expressly disclose wherein a distribution range of the at least two fixing flanges is 1/6 to ½ of a depth of the at least one receiving hole.
Okamura teaches wherein a distribution range of the at least two fixing flanges is 1/6 to 1/2 of a depth of the at least one receiving hole (as shown in Okamura Fig. 8 wherein the range of the flare is within 1/6 to ½ the depth of the receiving hole).


Regarding claim 6, Shimizu discloses a circuit board (Fig. 5 element 20A), comprising: 
a first end surface (Fig. 5 element f3) facing a top end of the accommodating housing (as shown in Fig. 5) and including at least one first conductive contact (Fig. 5 element 23A); 
a second end surface opposite to the first end surface and facing a bottom end of the accommodating housing (as shown in Fig. 5 as the right hand extent of element 20A);
a lateral side surface (Fig. 5 at reference character leader S3) formed between the first end surface and the second end surface (Fig. 5 at reference character leader S3), the lateral side surface being perpendicular to the first end surface and the second end surface (Fig. 5 at reference character leader S3); and 
at least one receiving hole (as shown in Annotated Fig. 8) formed in the lateral side surface of the circuit board and being a half-open hole extending from the second end surface (as shown in Annotated Fig. 8), and a surface of the at least one receiving hole including a second conductive contact (as shown in Fig. 7 and discussed in Paragraphs [0033]-[0034]).

Chen teaches a conductive contact which passes through at least one internal power layer (Fig. 5 element 62) of a circuit board to be electrically connected with a second conductive contact.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to allow the second conductive contact to pass through at least one internal power layer of the circuit board to be electrically connected to the second conductive contact as taught by Chen in the device of Shimizu in order to minimize the electrical path length and provide a means of powering the circuit board, as is alluded to in Paragraph [0034] of the Shimizu reference through mention of vias connecting wirings on layers of the circuit board substrate, and as is a well-known practice in the art.
Okamura teaches at least one conducting wire disposed in a receiving hole being electrically connected to the second conductive contact (as discussed in Paragraph [0050]); and wherein an inner layer of the circuit board includes at least two fixing flanges (as shown in Okamura Fig. 8 wherein the second conductive contact is flared to create a fixing flange on either side of the wire), and the at least two fixing flanges are integrated with the second conductive contact (as shown in Fig. 8).


Regarding claim 7,Shimizu in view of Chen and Okamura discloses the device as set forth in claim 6 above and further wherein the at least one receiving hole is a blind hole extending from the second end surface (as shown in Shimizu Fig. 8 wherein the receiving hole does not penetrate through the full thickness of the circuit board).

Regarding claim 8, Shimizu in view of Chen and Okamura discloses the device as set forth in claim 7 above and wherein the depth of the at least one receiving hole is not the full thickness of the circuit board.
Shimizu does not expressly disclose wherein a range of a depth of the at least one receiving hole is 1/2 to 4/5 of a thickness of the circuit board, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious .  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the depth of the receiving hole to within the range of ½ to 4/5 the thickness of the circuit board, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  And one of ordinary skill in the art at the time the invention was filed would have been motivated to increase the depth of the at least one receiving hole in order to increase the connection strength of the wiring (as described as desirable in Okamura Paragraph [0064]).

Regarding claim 10, Shimizu in view of Chen and Okamura discloses the device as set forth in claim 6 above.
Shimizu does not expressly disclose wherein a distribution range of the at least two fixing flanges is 1/6 to ½ of a depth of the at least one receiving hole.
Okamura teaches wherein a distribution range of the at least two fixing flanges is 1/6 to 1/2 of a depth of the at least one receiving hole (as shown in Okamura Fig. 8 wherein the range of the flare is within 1/6 to ½ the depth of the receiving hole).
It would have been obvious to one ordinary skill in the art before the effective filing date to form the fixing flanges such that a distribution range of the at least two fixing flanges is 1/6 to 1/2 of a depth of the at least one receiving hole in order as taught .


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 5-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841